Citation Nr: 0103858
Decision Date: 04/06/01	Archive Date: 05/21/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-23 059	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office Winston-Salem, North Carolina


ORDER


     The following corrections are made in a decision issued by the Board in this case on February 7, 2001:

     On line 2, in the 3rd paragraph, page 2, "gastrointestinal disability was granted" is corrected to read "gastrointestinal disability was denied."


		
	G. H. Shufelt
	Member, Board of Veterans Appeals





Citation Nr: 0103858	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-23 059	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
March 1978.  A review of his service records shows that his 
military occupational specialty (MOS) was that of a bandsman 
with the 2nd U.S. Marine Division, Camp Lejeune, North 
Carolina.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 RO decision, which denied the 
veteran's claims of service connection for anxiety and a 
gastrointestinal disability.  In September 1997 and April 
1998, the Board remanded the veteran's claims to the RO for 
further development.  The case was returned to the Board in 
January 2001.  

By an April 1998 Board decision, the veteran's claim of 
service connection for a gastrointestinal disability was 
granted.  As the Board's 1998 decision is final, the 
aforementioned claim is no longer before the Board for 
appellate review.  

REMAND

The Board's above-referenced April 1998 remand requested that 
two separate psychiatric examiners identify all of the 
veteran's current psychiatric disorders.  Two separate 1999 
psychiatric examinations, diagnosed the veteran as having 
PTSD.  However, this case must now be remanded in order to 
better determine whether there is credible evidence showing 
that the veteran's claimed inservice stressors, which caused 
his PTSD, actually occurred.  The record reflects that during 
one examination, the veteran identified the stressor as a 
near death experience in a plane crash.  During his second 
psychiatric examination, the veteran identified the stressor 
as several aircraft mishaps.  For the reasons described 
below, a remand is necessary so that the RO can attempt to 
verify the veteran's alleged stressors with the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).

Veterans Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the ESG or 
Marine Corps." Veterans Benefits Administration Manual M21-1, 
Part VI, Change 61, para. 11.38 (f) (4) (September 12, 1997). 
It should be noted that the USASCRUR performs the same duties 
that the ESG used to perform.

In addition VA must assure that all development has been 
completed in accordance with the provsions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should make an effort to obtain more 
specific information from the veteran about all of 
his alleged stressors, to include dates of aircraft 
mishaps, locations, and any injuries possibly 
sustained by the veteran or others who were in the 
aircraft or periods of hospitalization from any 
sustained injuries.

4.  Regardless of whether the veteran responds to 
such request, the RO must still attempt to verify 
the stressful incidents related by the veteran with 
the USASCRUR.

5.  The RO must review the entire claims file, 
including the veteran's previous statements of 
stressors, and any additional information submitted 
by the veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all claimed 
stressors.  This summary and all associated 
documents should be sent to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, VA 22150.

6.  USASCRUR should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  The RO should specifically 
obtain the unit history for the 2nd U.S. 
Marine Division, Camp Lejeune, North 
Carolina in order to determine whether 
any aircraft accidents or crashes 
occurred during the period the veteran 
was in service with the MOS of a 
bandsman.

7.  If the RO is unable to corroborate a 
stressor, the RO must inform the veteran 
of the results of the requests for 
information about the stressors.

8.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

9.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefit being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


